Exhibit 10.13




CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT made as of the 21 July, 2011.

BETWEEN:

SWEBBY INC.

located at Unit 203, 1428 West 6th Avenue, Vancouver, B.C. Canada V6H4H4

(hereinafter called the “Consultant”)

AND:




IMPACT TECHNOLOGIES INC.,

located at 611-1685 H Street, Blaine, Washington USA 98230

(hereinafter called the “Company”)

(the “Parties”)




A.

WHEREAS, pursuant to an asset purchase agreement dated June 27, 2011 by and
among the Company, the Consultant, David Duprey, Lennox Ong and Digagogo
Ventures Corp. (the “Purchase Agreement”), the Company purchased (the
“Purchase”) certain software and other assets (the “Assets”) of Swebby Inc. and
the Company requires the services of those knowledgeable about the Swebby
business (the “Business”) to ensure continuity of the Business after the
Purchase;




B.

AND WHEREAS, the Consultant agrees to provide such software development and
customer service and transition services that may be required, including
customer retention, knowledge transfer, programming and development of the
Assets and other such assistance as the Company may determine (the “Services”);




NOW THEREFORE in consideration of the promises and the covenants and agreements
of the Parties hereto as set forth below, the Parties agree as follows:




1.

Engagement.  Subject to the Terms and Conditions of this Agreement:




a)

The Company agrees to engage the Consultant to provide the Services, in exchange
for the Service Fees as agreed upon on a per project basis (the “Service Fees”).
 Each project shall be specified in a Work Statement (the “Work Statement”) in
the form set out in “Schedule A” at the rate set out in Schedule “A” as may be
amended from time to time.  




b)

The Consultant hereby agrees to provide the Services to the Company, and further
agrees that this Agreement shall not be assigned to other parties, except that
certain tasks may be sub-contracted to third parties, with the Company’s
consent;




c)

The Parties acknowledge that the Consultant is entering into this Agreement as a
corporation (the “Corporation”); therefore, the Corporation shall be responsible
for all of the obligations contained herein; and




d)

The Parties acknowledge and agree that this Agreement does not create a joint
venture, partnership or employment agreement relationship between the Parties.




2.

Services.  During the Term of this Consultant Agreement:




a)

The Consultant shall provide the Services set out in each Work Statement, which
shall consisting of a project description that references this Agreement,
describes work to be done pursuant to this Agreement, and identifies the Work
Product (defined herein) to be produced thereunder, at the specified rate in
Schedule A, attached hereto. Each Work Statement shall constitute a separate
agreement, which incorporates the terms and provisions of this Agreement  and
identifies the objective, milestones, activities, budget, functions, equipment,
facilities and other resources to be provided by each Party in order for the
tasks specified in such Work Statement to be performed. The initial Work
Statement(s) agreed to by the Parties, which involves providing the Services to
existing Swebby.com clients, including Conscious Planet, is attached as Appendix
A to this Agreement. Any additional Work Statement must refer to this Agreement
and shall only become effective when signed by both Parties.




b)

Work Statements, Change Orders (defined herein), and amendments to this
Agreement will be effective only if in writing and accompanied by dated
signatures of authorized representatives of both Parties.  Unless otherwise
indicated, a Change Order or Amendment to this Agreement will be effective on
the date signed by both Parties.





--------------------------------------------------------------------------------




c)

Either Party may, from time to time, pursuant to any Work Statement, provide
written notice via email, or otherwise, to the other Party proposing changes to
the applicable Work Statement (the “Change Order”). Following delivery of a
Change Order, the Parties will promptly determine its impact on both Parties’
finances and resources, and which modification(s) to the Change Order are
required in order to make the proposed Change Order mutually agreeable. Any
Change Order will become contractually binding only when agreed to in writing
and signed by authorized representatives of both Parties. The Consultant shall
provide all Services as an independent corporation; but its employees and
contractors shall act in a faithful, honest, and diligent manner, and comply
with all laws, rules and regulations;




d)

The Consultant shall exercise all reasonable care and perform the Services
herein with the due care and attention that may be reasonably expected of a
consultant having similar skills and knowledge in the same industry.  




3.

Work Conditions.




a)

Schedule. The Consultant shall set its own working hours and vacation schedule;
however, Consultant shall pre-clear vacation times with the Company in order to
coordinate implementation schedules or other key milestones.  




b)

Work Tools.  During the Term, the Consultant shall use its own tools and
equipment to perform the Services,




c)

Work Place.  During the Term, the Consultant shall work from its own premises to
perform the Services; however, the Consultant shall be available on-site at the
Company’s office for meetings, training, collaboration and other requirements.




4.

Term. This Agreement shall commence on the Closing Date of the Purchase
Agreement (the “Effective Date”), and shall continue in full force and effect,
unless otherwise terminated in accordance with other provisions of this
Agreement; (the “Term”) for a period of the lesser of:




i)

one year from the Effective Date or




ii)

the completion to the Company’s satisfaction, of all of the mutually agreed
Services as set forth in the Work Statements, including any Transition Plan,
which shall be negotiated between the Parties, and shall involve the efficient
transition of Swebby.com’s pre-paid clients at their existing rates, including
but not limited to Conscious Planet. In no event shall Swebby.com’s current
clients remain without contracted services as a result of a Termination of this
Agreement;




5.

Termination. The Consultant may terminate this Agreement by providing a written
Notice of Termination to the Company, for any of the reasons herein or as
otherwise agreed to in writing by the Parties.  In the event Consultant
terminates this Agreement, the Consultant shall not be entitled to receive any
further Service Fees, other than those which have accrued up through the
Consultant’s completion of the last task in the Work Schedule, or the last day
of otherwise providing Services to the Company.




a)

The Company may terminate this Agreement at any time for any reason, by
providing the Consultant thirty (30) days written Notice. Any fees or expenses
owed up to the Consultant’s last day of Services with the Company shall be due
and payable on that date. This will constitute full and complete satisfaction of
the obligations of the Company on termination of this Agreement.




b)

Notwithstanding any other provision of this Agreement, and without restricting
the Company’s rights or remedies arising from any breach or non-performance of
this Agreement by the Consultant, this Agreement may be terminated at any time
by the Company, effective immediately, without prior notice and without payment
due to a material breach of this Agreement, which shall include but not be
limited to:




i)

Failure to provide the Services set out in Schedule “A” or any revisions
thereto;




ii)

Excessive and unreasonable delay in providing Services for any reason, other
than agreed vacation or sickness;




iii)

Any other material breach of this Agreement, after having been   given a
reasonable opportunity to cure such material breach; or





2




--------------------------------------------------------------------------------




iv)

Any act or conduct which constitutes just cause for contract termination under
the laws of British Columbia or the laws of Canada.




a)

In the event this Agreement is terminated pursuant to Section 5(d), the
Consultant shall only be entitled to the payment of its Service Fees accrued up
through the date of termination. The Consultant understands and agrees that it
shall not be entitled to additional compensation due to termination of the
contract by the Company pursuant to Section 5(d) herein.




b)

The Consultant may terminate this Agreement by providing the Company with at
least 90 days written notice; however, this Agreement shall continue to remain
in full force and effect with respect to any Work Statement already issued
hereunder until such Work Statement is itself terminated or performance
thereunder is completed.




c)

Notwithstanding any other provision of this Agreement, and without restricting
the Consultant’s rights or remedies arising from any breach or non-performance
of this Agreement by the Company, this Agreement may be terminated at any time
by the Consultant, effective immediately, without prior notice and without any
liability for not providing notice, for any of the following reasons, including
but not limited to:




i)

dishonesty or gross negligence by Company representatives in the course of its
business and financial dealings;




ii)

commission of any illegal act by the Company other than an offense which, in the
reasonable opinion of the Consultant, does not affect the reputation of the
Consultant as a entity affiliated publicly with the Company;




iii)

any material breach or repeated material breach of the Company’s obligations
under this Agreement including any non-payment or late payment of Service Fees,
after having been given a reasonable opportunity to cure such material breach;




iv)

any repeated failure to provide the necessary resources (such as adequate
budget, infrastructure, management approvals, etc) for the Consultant to be able
to complete the Services;




v)

any act or conduct by any representative of the Company, directed towards the
Consultant, which is abusive (verbally or physically); or




vi)

any act or conduct that would constitute cause for termination of such an
Agreement under the laws of British Columbia or the laws of Canada.




d)

In the event this Agreement is terminated pursuant to Section 5(e), the
Consultant shall be entitled to the payment of the Service Fees, have accrued up
through the date of Termination, and immediate payment of all outstanding
expense claims. The Consultant understands and agrees that it shall not be
entitled to any further compensation for termination of the Agreement.




e)

In the event of termination of this Agreement by either Party, the Consultant
agrees to forthwith deliver to the Company any property of the Company which may
be in the possession or control of the Consultant.




6.

Grant of License to the Consultant:  For the Term and strictly for the purpose
of providing Services under this Agreement, the Company hereby grants the
Consultant a non-exclusive license (the “First License”) to use the software
systems and any related intellectual property of the Company (the “Licensed
Property”) and updates thereof, subject to the following:




a)

The Licensed Property is and shall remain the exclusive property of the Company,
and/or its related entities.




b)

The Consultant agrees that it will in no way interfere with the copyright
ownership or other intellectual property rights of the Company or its
Affiliates, licensors, or assignees, whether in the Licensed Property or
otherwise.




c)

The rights granted pursuant to the First License do not extend beyond the Term.




d)

The Consultant will not assign, delegate, sub-license, pledge, or otherwise
transfer the First License, or any of its rights or obligations under the First
License, without the prior written consent of the Company.





3




--------------------------------------------------------------------------------




e)

The Consultant shall not create any derivative work of the Licensed Property
without the prior written consent of the Company. In addition to any other
remedies available, any derivative work created without such consent shall be
the sole property of the Company and the Consultant will take all reasonable
actions requested by the Company to transfer ownership of any such derivative
work to the Company and/or to waive any moral rights in or to any such
derivative work.




7.

Grant of License to the Company:  For the lesser of the Term or until all of the
Swebby.com customers, whose contracts have been purchased by the Company
pursuant to the Purchase Agreement (the “Customers”), have transferred from
Swebby.com, the Consultant hereby grants the Company a non-exclusive license
(the “Second License”). The Second License shall be strictly for the purpose of
transitioning the Customers to websites and servers owned by the Company and
shall use the URL Swebby.com any related intellectual property of the Consultant
(the “URL Assets”) and updates thereof, subject to the following:




a)

The URL Assets shall remain the property of the Consultant.




b)

The Company agrees that it will in no way interfere with the copyright ownership
or other intellectual property rights of the Consultant or its Affiliates,
licensors, or assignees, whether in the URL Assets or otherwise.




c)

Any rights granted pursuant to the Second License shall extend beyond the lesser
of the Term or until all of the Customers have transferred from Swebby.com.




d)

The Company will not assign, delegate, sub-license, pledge, or otherwise
transfer the Second License, or any of its rights or obligations under the
Second License, without the prior written consent of the Consultant.




8.

Confidentiality.  The Consultant covenants and agrees that prior to and during
the Term and for two years following the termination of this Agreement, the
Consultant shall receive and maintain all Confidential Information that is
disclosed to Consultant in the strictest confidence and shall only disclose such
information to third parties if necessary to carry out the Consultant’s duties
and the Services hereunder. The Consultant will not duplicate or reproduce the
Confidential Information without first obtaining written consent from the
Company.




The Consultant shall not be liable for disclosure of any Confidential
Information if the Confidential Information:




a)

was in the public domain at the time it was disclosed, or comes into the public
domain, without breach of this Agreement;




b)

is disclosed with prior written approval of the other Party;




c)

was independently developed by the Consultant without reference to the
disclosing party's Confidential Information;




d)

is disclosed pursuant to order of a court of competent jurisdiction; or




e)

becomes known to the Consultant, on a non-confidential basis, from a source
other than the Company, without Consultant breaching this Agreement.




In this Agreement, “Confidential Information” means any information or knowledge
including, without limitation, any formula, pattern, design, system, program,
device, software, plan, process, know how, research, discovery, strategy,
method, idea, client list, marketing strategy,  document, materials, records,
copies, adaptations, or compilation of information that (i) relates to the
business or affairs of the Company (or any of its parent, subsidiary or
affiliated companies), (ii) is private or confidential in that it is not
generally known or available to the public, and (iii) gives or would give the
Consultant or the  Company (or any of its subsidiary or affiliated companies) an
opportunity to obtain an advantage over competitors who do not have knowledge or
use of it.





4




--------------------------------------------------------------------------------




All Confidential Information disclosed hereunder, and all originals, duplicates,
reproductions and copies of Confidential Information, except as otherwise
provided herein, shall be and remain the property of the Company.  The Company
may request a return of any Confidential Information from the Consultant at any
time, and in any event upon termination of this Agreement, the Consultant shall
return, or if not feasible to return shall destroy all documents, papers,
drawings, notes, files, memoranda, electronically stored information or other
material in its possession or under its control, which may contain or be derived
from Confidential Information, together with all documents, papers, notes,
files, memoranda, electronically stored information or other work product which
is connected with or derived from the Company.  The Consultant further agrees
not to make or retain any copy, duplication, facsimile, reproduction or
replication of any of the foregoing.




The Consultant agrees to cause those parties to whom Consultant has disclosed
Confidential Information, in conjunction with carrying out the Consultant’s
duties and the Services, to comply with the confidentiality and nondisclosure
obligations hereunder and to provide an agreement in writing that such parties
shall comply with such confidentiality and nondisclosure obligations contained
herein, prior to any disclosure of Confidential Information to such parties.
 The Consultant will provide copies of all such agreements to the Company if
requested by the Company.




This Section shall survive termination of this Agreement.




9.

Remedies. The Consultant acknowledges that a remedy at law for any breach or
threatened breach of the provisions of Section 8 by the Consultant would be
inadequate, and that disclosure could irreparably injure the Company; therefore,
the Company shall be entitled to injunctive relief in addition to any other
available rights and remedies, in case of any such breach or threatened breach.
The Consultant agrees to indemnify the Company for all expenses, including
reasonable legal fees, resulting from a deliberate breach of Section 8 by the
Consultant.  




10.

Ownership of Work Products.  "Work Product" means any work, research, design
ideas or development in whatever medium which is produced, created or developed
by the Consultant during the Term of this Agreement related to the Services, and
which may include Confidential Information and trade secrets. The Company shall
be the exclusive owner of the Work Product, and of all intellectual property
rights in and to the Work Product, including without limitation, copyright. The
Consultant hereby irrevocably assigns to the Company all right, title and
interest, including without limitation copyright and all other intellectual
property rights in and to the Work Product, effective at the time each is
created and agrees to take all reasonable actions requested by the Company to
give effect to such assignments. The Consultant hereby waives and agrees to
waive all moral rights in respect of any of the Work Products to the fullest
extent permissible by law and agrees to execute any documents requested by the
Company to give effect to such waiver of moral rights. The Consultant covenants
that it shall not, either during the Term of this agreement or thereafter,
directly or indirectly, contest, or assist any third party to contest, Company’s
ownership of the Work Product or of any of the Company’s intellectual property
rights. The Consultant agrees to obtain an agreement in writing from any person
who provides all or part of the Services on behalf of the Consultant, whether as
an employee or independent contractor of the Consultant, providing for the
transfer of Work Product and all of the intellectual property rights to the Work
Product and waiving any moral rights to the work product on equivalent terms as
agreed to by the Consultant in this Section 10.  The Consultant will provide
copies of all such agreements to the Company if requested by the Company.




11.

Non-Competition. The Consultant agrees that the Company has a legitimate
interest in ensuring that Confidential Information, trade secrets, customer
lists and Work Product will not fall into the hands of its competition nor be
used by the Consultant for any purpose other than the performance of the
Services as Consultant of the Company.  Accordingly it is specifically agreed
that:




a)

During the Term, the Consultant shall not compete with the Company in developing
technology for any third part that is functionally the same as that the
Consultant is actively engaged in on behalf of the Company. Without limiting the
generality of this provision, the Consultant shall not during the Term, for its
own account or for the account of a third party, directly or indirectly develop,
design, manufacture, sell or solicit for sale or lease products including
computer programs, codes and documentation similar in function to those
developed, designed, manufactured or sold by the Company, without the prior
written consent of the Company.





5




--------------------------------------------------------------------------------




b)

The Consultant shall not for a period of twelve (12) months following the
termination of this Agreement, whether for its own account or for the account of
a third party, directly or indirectly, develop, design, manufacture, sell or
solicit for sale products which are functionally the same as products developed,
designed, manufactured or marketed by the Company during the twelve (12) month
period immediately preceding the date of termination of this Agreement, without
the prior written consent of the Company.




c)

For a period of twelve (12) months following the termination of this Agreement,
the Consultant shall not, whether for its own account or for the account of a
third party, directly or indirectly, sell or solicit for sale products which are
functionally the same as those developed, designed, manufactured or marketed by
the Company to any customer or potential customer of the Company, without the
prior written consent of the Company.  For purposes of this section "Customer"
means any person from whom the Company has received an order during the two (2)
years immediately preceding the date of termination of this Agreement.
 "Potential Customer" means those persons who have contacted the Company or have
been contacted the Company with a view to obtaining an order during the two (2)
year period immediately preceding the date of termination of this Agreement.




d)

For a period of twelve (12) months following the date of termination of this
Agreement, the Consultant shall not, whether for its own account or for the
account of a third party, directly or indirectly, without the prior written
consent of the Company, offer or cause to be offered to any Employee or
Consultant of the Company a new position or employment with any other person or
company, nor shall the Consultant solicit the participation of any Employee or
Consultant of the Company in any business, partnership, association or
enterprise.




e)

The Consultant acknowledges and agrees that there can be no geographic limit to
his covenants not to compete due to the nature of and the extent of the business
of the Company, the market for the Company products and the technologies with
which the Company is involved.




f)

The Company acknowledges and agrees that the Consultant is otherwise free to
engage in any other paid or unpaid non-competing work, during the Term and
during the pendency of the surviving obligations of this Agreement.




g)

The Consultant agrees to obtain an agreement in writing from any person who
provides all or part of the Services on behalf of the Consultant, whether as an
employee or independent contractor of the Consultant, providing that such person
will not compete with respect to the nature of the services provided by such
person or with respect to Confidential Information provided to such person on
equivalent terms as agreed to by the Consultant in this Section 11.  The
Consultant will provide copies of all such agreements to the Company if
requested by the Company.




12.

Remedies. The Consultant acknowledges that a remedy at law for any breach or
threatened breach of the provisions of Section 11 by the Consultant would be
inadequate, and that disclosure could irreparably injure the Company and that,
therefore, the Company shall be entitled to injunctive relief in addition to any
other available rights and remedies, in case of any such breach or threatened
breach. The Consultant agrees to indemnify the Company for all expenses,
including reasonable legal fees, resulting from a deliberate breach of Section
11 by the Consultant.




13.

Partial Invalidity. If any provision of this Agreement shall for any reason be
held to be excessively broad as to duration, scope, activity, subject matter or
otherwise, such provision shall be construed by limiting and reducing it so as
to be enforceable to the extent compatible with applicable law.  If,
notwithstanding the foregoing, any provision of this Agreement is to be held to
be invalid or illegal, then such invalid, illegal provision shall be severable
and severed from the other provisions of this Agreement and the Agreement shall
remain to be construed as if such invalid, illegal provision had never been
contained herein.




14.

Waiver.  Any waiver of any breach or default under this Agreement shall only be
effective if in writing signed by the Party against whom the waiver is sought to
be enforced, and no waiver shall be implied by indulgence, delay or other act,
omission or conduct. Any waiver shall only apply to the specific matter waived
and only in the specific instance in which it is waived.





6




--------------------------------------------------------------------------------




15.

Survival of Terms.  The representations, warranties, covenants, agreements,
obligations and liabilities of the Consultant and the Company under any and all
of Sections 5(g), 8, 9, 10, 11, 12 and 13 of this Agreement shall survive any
expiration or termination of this Agreement.  Any expiration or termination of
this Agreement or of the Term shall be without prejudice to any rights and
obligations of the Parties hereto arising or existing up to the effective date
of such expiration or termination, or any remedies of the Parties with respect
thereto.




16.

Interpretation. The headings and captions of sections of this Agreement are
inserted for convenience of reference only and are not to be considered when
interpreting this Agreement.  All sums of money set forth in this Agreement are
expressed in Canadian currency.




17.

Publication.  The Consultant shall not disclose any matter pertaining to the
Company at any time without the prior written approval of the Company.




18.

Independent Legal Advice.  The Consultant and the Company acknowledge that they
have each read and understood this Agreement, and acknowledge that they have
each had an opportunity to obtain such legal and other advice about it as deemed
necessary.




19.

Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the Province of British Columbia and the parties
submit to and attorn to the jurisdiction of the courts or tribunals in
Vancouver, British Columbia.




20.

Entire Agreement.  This Agreement constitutes the entire agreement between the
Company and the Consultant with respect to the subject matters hereof, and
supersedes any previous communications, understandings and agreements between
the Company and the Consultant regarding the subject matters hereof, whether
written or oral. Except as otherwise provided in this Agreement, this Agreement
may only be amended by further agreement in writing signed by the Parties
hereto.




21.

Counterparts and Facsimile.  This Agreement may be executed in one or more
counterparts and by different Parties in separate counterparts.  All of such
counterparts shall constitute one and the same agreement and shall become
effective when one or more counterparts have been signed by each Party and
delivered to the other Party.  This Agreement may be executed by the Parties and
transmitted by electronic copy and, if so executed and transmitted, shall be for
all purposes as effective as if the Parties had delivered an executed original
document.




IN WITNESS WHEREOF the Parties have executed this Agreement with effect as of
the Effective Date.




FOR CONSULTANT:  SWEBBY INC.

 

 

 

DAVID DUPREY

 

 

 

Signature:

/s/ David Duprey

 

 

 

 

Date:

July 21, 2011

 

 

 

 

LENNOX ONG

 

 

 

Signature:

/s/ Lennox Ong

 

 

 

 

Date:

July 21, 2011

 

 

 

 

 

 

 

FOR COMPANY: IMPACT TECHNOLOGIES INC.

 

 

 

Signature:

/s/ Fernando Londe

 

 

 

 

Name:

Fernando Londe

 

Title:

President

 

Date:  

July 22, 2011

 





7




--------------------------------------------------------------------------------

SCHEDULE “A”




FORM of WORK STATEMENT




This is a Work Statement No. ___ under the Consulting Agreement, between Impact
Technologoes Inc. (the “Company”) and Swebby Inc. (the “Consultant”), dated
[_______________, 20___] (the “Effective Date”).




 

1)

Description of the Work to be done by the Consultant at the rate of $100.00 per
man hour.




a.

Goal

b.

Objectives

c.

Milestones (activities to achieve milestones)

d.

Delivery Dates for Milestones

e.

Budget/Resources Required

f.

Key persons who will provide services under this Work Statement on behalf of the
Consultant

g.

Meeting Timetable

h.

Detailed Functional and Technical Specifications

i.

Standards for Services and Work Products

j.

Information and Materials to be supplied by Impact

k.

Equipment to be provided by Consultant

l.

Equipment and Facilities to be acquired by 3rd Parties (and which party is
responsible for such expenses)

m.

Documentation Standards and Reports.

n.

Evaluation Method Measurement

o.

QA Testing

p.

Payment Schedule

q.

Payment Method




IN WITNESS WHEREOF the Parties have executed this Work Statement with effect as
of the Effective Date.




FOR CONSULTANT:  SWEBBY INC.




DAVID DUPREY

Signature:______________________________




Date:

________________________________




LENNOX ONG




Signature:______________________________




Date:

________________________________










FOR COMPANY:  IMPACT TECHNOLOGIES INC.




Signature:______________________________




Name:

Fernando Londe

Title:

President

Date:

________________________________








8


